                Case 19-11739-LSS        Doc 164     Filed 08/29/19     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE:                                          §      Chapter 11
                                                §
iPic-Gold Class Entertainment, LLC, et al       §      Case No. 19-11739-LSS
                                                §
                                                §      (Jointly Administered)
      Debtors                                   §

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Howard Marc Spector to represent South Street Seaport L.P. in this action.


Date: August 23, 2019                        /s/ Rachel B. Mersky
                                             Rachel B. Mersky (DE#2049)
                                             MONZACK MERSKY MCLAUGHLIN AND
                                             BROWDER, P.A.
                                             1201 N. Orange Street, Suite 400
                                             Wilmington, DE 19801
                                             (302) 656-8162(T) (302) 656-2769(F)
                                             rmersky@monlaw.com

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
 admitted, practicing and in good standing as a member of the Bar of Texas and submit to the
 disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
 or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
 and with Standing Order for District Court Fund revised 7/23/09. I further certify that the annual
 fee of $25.00 has been paid to the Clerk of Court for District Court.

                                             /s/ Howard Marc Spector
                                             Howard Marc Spector (TBA #0078502)
                                             SPECTOR & JOHNSON, PLLC
                                             12770 Coit Road, Suite 1100
                                             Dallas, Texas 75251
                                             (214) 365-5377(T) (214) 237-3380 (F)
                                             hspector@spectorjohnson.com

                                    ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is GRANTED.



         Dated: August 29th, 2019                     LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware
{00208162-1}                                          UNITED STATES BANKRUPTCY JUDGE
